DETAILED ACTION
1.	The applicant’s amendment filed 05/18/2022 & 06/14/2022 were received. Claims 1-2, 5 & 7-10 were amended. Claims 12-20 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 12/29/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	This application is in condition for allowance except for the presence of claims 12-20 directed to Group II, non-elected with traverse.  Applicant’s election of Group I, claims 1-11, in the reply filed on 12/02/2021 was acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Accordingly, claims 12-20 have been cancelled (Examiner’s Amendment below).

Claim Rejections
5.	The claim rejections under AIA  35 U.S.C. 112(b) of claims 1-11 are withdrawn per amendments of claim 1-2, 5 & 7-10. 
Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Steven Rinehart on 06/01/2022.
The application has been amended as follows: 
Claim 1, line 8, the recitation “the sections” is amended to recite “the plurality of rectangular sections”;
Claim 11, line 2, the recitation “spanning one to ten sections” is amended to recite “spanning one to ten of the plurality of rectangular sections”;

7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
This application is in condition for allowance except for the presence of claims 12-20 directed to Group II, non-elected without traverse (Elections/Restrictions above).  Accordingly, claims 12-20 have been cancelled.

Reasons for Allowance
8.	Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A foldable, disposable, protective cover for round gang boxes mounted in walls and ceilings comprising: 
a rectangular body dimensioned to be rolled into cylindrical configuration and align within an interior periphery of a round gang box, the body having a planar forward surface and a planar rearward surface; 
wherein the body comprises a plurality of rectangular sections adjoined across a breadth of the body, the sections separated by one of nonperforated and/or perforated creases; 
a circular top plate or lid connected to the body by a planar strip or neck, the circular top plate containing a tab; 
wherein the circular top plate is adapted to be pressed into position within the body when the body is rolled into a cylindrical configuration.” None of the cited closest prior arts of record teach nor suggest “a rectangular body dimensioned to be rolled into cylindrical configuration and align within an interior periphery of a round gang box, the body having a planar forward surface and a planar rearward surface; wherein the body comprises a plurality of rectangular sections adjoined across a breadth of the body, the sections separated by one of nonperforated and/or perforated creases; a circular top plate or lid connected to the body by a planar strip or neck, the circular top plate containing a tab; wherein the circular top plate is adapted to be pressed into position within the body when the body is rolled into a cylindrical configuration” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717